Under Secretary of the Treasury for Enforcement
         The President does not have a legal duty to make a nomination for Under Secretary of the Treasury for
           Enforcement.
         If the President does not make a nomination, the Secretary of the Treasury could perform the duties
             himself or assign them to another official of his department.

                                                                                        December 19, 2002

                               MEMORANDUM OPINION FOR THE GENERAL COUNSEL
                                      DEPARTMENT OF THE TREASURY

            You have asked for our opinion whether the President has a legal duty to make
         a nomination for Under Secretary of the Treasury for Enforcement. We believe
         that he does not. You have further asked how, if the President does not make a
         nomination, the duties of the office may be discharged. We believe that the
         Secretary of the Treasury (“Secretary”) could perform the duties himself or assign
         them to another official of his department.

                                                          I.

            Under 31 U.S.C. § 301(d) (2000), the Department of the Treasury “has . . . an
         Under Secretary for Enforcement . . . appointed by the President, by and with the
         advice and consent of the Senate.” At present, this Under Secretary supervises the
         Bureau of Alcohol, Tobacco, and Firearms, but the recently enacted Homeland
         Security Act of 2002, Pub. L. No. 107-296, 116 Stat. 2135 (2002), which will
         become effective January 24, 2003, id. § 4, 116 Stat. at 2142, will largely transfer
         that bureau to the Department of Justice. Id. § 1111(c). The Treasury Department
         will retain only the bureau’s administration and revenue collection functions,
         which will be performed by a newly created Tax and Trade Bureau. Id. § 1111(d).
         The Tax and Trade Bureau is to be headed by an Administrator, “who shall
         perform such duties as assigned by the Under Secretary for Enforcement of the
         Department of the Treasury.” Id. § 1111(d)(2). In addition to assigning these
         duties, the Under Secretary for Enforcement implicitly will have one other
         statutory responsibility: to receive advice and recommendations from the Director
         of the Financial Crimes Enforcement Network about “matters relating to financial
         intelligence, financial criminal activities, and other financial activities.” 31
         U.S.C.A. § 310(b)(2)(A) (West. Supp. 2002).
            In view of the highly limited statutory duties that the Under Secretary for
         Enforcement will exercise after the Homeland Security Act takes effect, you have
         raised the possibility that the President might not wish to fill the next vacancy in
         that office.




                                                         230




227-329 VOL_26_PROOF.pdf 240                                                                                10/22/12 11:13 AM
                                     Under Secretary of the Treasury for Enforcement


                                                               II.

                Our opinions do not definitively resolve whether, in these circumstances, the
             President has a legal duty to make a nomination. Some statutes provide that the
             President “shall” nominate and, with the Senate’s advice and consent, appoint a
             particular officer, and these statutes may be understood to require the President to
             make a nomination within a reasonable time. See Memorandum [for the Acting
             Attorney General], from Robert G. Dixon, Jr., Assistant Attorney General, Office
             of Legal Counsel, Re: Applicability of the 30-Day Vacancies Act Time Limit to
             Your Tenure as Acting Attorney General at 29-30 (Dec. 7, 1973) (the statute
             providing for appointment of the Attorney General and the President’s constitu-
             tional responsibilities “create a legal duty—and not merely political pressure—to
             submit a nomination within a reasonable time after the vacancy occurred”); see
             also Memorandum for the Attorney General, from Golden W. Bell, Assistant
             Solicitor General, Re: Vacancy in the Office of Attorney General, 8 Unpub. Op.
             A.S.G. 1538, 1540 (Dec. 5, 1938). But see Letter for the President, from Homer
             Cummings, Attorney General, 2 Unpub. Op. A.S.G. 447 (Jan. 24, 1934). 1 Other
             statutes provide that the President “may” make nominations and appointments.
             See, e.g., 28 U.S.C. § 504 (2000) (Deputy Attorney General). By their plain terms,
             these other statutes give the President the discretion to leave the offices unfilled.
                Here, the language of the statute is that the Treasury Department “has” an
             Under Secretary for Enforcement. 31 U.S.C. § 301(d). This language appears to
             describe, rather than prescribe, the make-up of the Department. Along these lines,
             the Senate Committee on Appropriations’ Explanatory Statement on the Emergen-
             cy Supplemental Appropriations Act of 1994, the bill that enacted the language,
             observed that the provision would “permit the President to nominate, with the
             advice and consent of the Senate, a third Under Secretary of the Treasury.” 140
             Cong. Rec. 2031 (1994) (emphasis added). 2 At the least, Congress imposed no
             clear obligation upon the President to make a nomination, and we would not read

                 1
                   In other instances, we have more generally identified a duty to submit a nomination when an
             official is “acting” in an office and thus when failure to make a nomination within a reasonable time
             might undercut the Senate’s role of advice and consent. See, e.g., Status of the Acting Director, Office
             of Management and Budget, 1 Op. O.L.C. 287, 290 (1977); Memorandum for the Attorney General,
             from Dawn Johnsen, Acting Assistant Attorney General, Office of Legal Counsel, Re: Acting Desig-
             nation (Dec. 12, 1997); see also Letter for the President, from Homer Cummings, Attorney General,
             6 Unpub. Op. A.S.G. 756 (Sept. 24, 1936); Oversight of the Implementation of the Vacancies Act:
             Hearing on S. 1764 Before the Senate Comm. On Governmental Affairs, 105 Cong. 138, 148 (1998)
             (statement of Joseph N. Onek, Principal Deputy Associate Attorney General, and Daniel Koffsky,
             Special Counsel, Office of Legal Counsel).
                 2
                   Congress in 1993 directed that “[n]otwithstanding any other provision of law, the Secretary of the
             Treasury shall establish an Office of the Undersecretary for Enforcement within the Department of the
             Treasury by no later than February 15, 1994.” Pub. L. No. 103-123, § 105, 107 Stat. 1226, 1234 (1993).
             Congress enacted the current language of 31 U.S.C. § 301(d) in 1994. Neither of these enactments
             answers the question whether Congress has required the filling of the office to be established.




                                                              231




227-329 VOL_26_PROOF.pdf 241                                                                                   10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         one into the statute: “When Congress decides purposefully to enact legislation
         restricting or regulating presidential action, it must make its intent clear.”
         Armstrong v. Bush, 924 F.2d 282, 289 (D.C. Cir. 1991) (emphasis added).
            To be sure, 31 U.S.C. § 301 also provides that “[t]he President may appoint, by
         and with the advice and consent of the Senate, an Assistant General Counsel who
         shall be the Chief Counsel for the Internal Revenue Service,” 31 U.S.C.
         § 301(f)(2), and the use of “may” in this provision arguably suggests that, in
         contrast, the “has . . . an Under Secretary for Enforcement” language was intended
         to impose a duty on the President to fill the office of Under Secretary for
         Enforcement. See Russello v. United States, 464 U.S. 16, 23 (1983) (“[W]here
         Congress includes particular language in one section of a statute but omits it in
         another section of the same Act, it is generally presumed that Congress acts
         intentionally and purposely in the disparate inclusion or exclusion.”) (internal
         quotation marks omitted). But this possible inference hardly makes “clear” that
         Congress intended to fix a duty upon the President. Armstrong, 924 F.2d at 289.
         Indeed, the provision on the Chief Counsel continues: “The Chief Counsel is the
         chief law officer for the Service and shall carry out duties and powers prescribed
         by the Secretary.” 31 U.S.C. § 301(f)(2). As this additional language shows,
         section 301 does not invariably use the present tense of verbs (“has” or “is”) to
         refer to offices that necessarily will be filled, and no inference should be drawn
         from the use of the words “has . . . an Under Secretary for Enforcement” rather
         than some variation of the “may appoint” formulation.

                                                       III.

             If the President leaves the office unfilled, the remaining duties of the office
         must be carried out by some other official. As noted above, the Under Secretary
         for Enforcement assigns duties to the Tax and Trade Bureau and receives advice
         and recommendations from the Director of the Financial Crimes Enforcement
         Network. Absent new legislation, there are, we believe, two basic ways in which
         these responsibilities could be performed.
             First, the Secretary himself could assign duties to the Tax and Trade Bureau
         and receive the reports from the Director of the Financial Crimes Enforcement
         Network. Under 31 U.S.C. § 321(c) (2000), “[d]uties and powers of officers and
         employees of the Department are vested in the Secretary,” with some express
         exceptions not relevant here. The Secretary, therefore, could carry out these duties.
         Interpreting similar language applicable to the Attorney General, 28 U.S.C. § 509
         (2000), we have concluded that the provision sets up a “general standing rule that
         all functions performed by officers in the Department of Justice are vested
         ultimately in the Attorney General and may be performed by him.” Memorandum
         for the Deputy Attorney General, from Leon Ulman, Deputy Assistant Attorney
         General, Office of Legal Counsel, Re: Authority of the Attorney General Over the




                                                      232




227-329 VOL_26_PROOF.pdf 242                                                                10/22/12 11:13 AM
                                Under Secretary of the Treasury for Enforcement


             National Institute of Justice and the Bureau of Justice Statistics at 2 (Oct. 14,
             1980) (“1980 Opinion”). We would find a similar “general standing rule” under 31
             U.S.C. § 321(c). Although this “standing rule” may be overcome when, for
             example, there is a “specific and explicit reservation of ‘final’ decisionmaking
             power” in a subordinate official, 1980 Opinion at 2, no such reservation or other
             limit applies to the duties of the Under Secretary for Enforcement. See also, e.g.,
             Vacancy Act (5 U.S.C. § 3345-3349)—Law Enforcement Assistance Administra-
             tion, 2 Op. O.L.C. 72, 74 (1978) (the functions of the Law Enforcement Assistance
             Administration, unlike “most of the components of the Department,” were not
             “completely vested in the Attorney General,” although the Attorney General had
             supervisory power). Accordingly, the Secretary himself could perform those
             duties.
                Second, we believe that the Secretary could exercise his power under 31 U.S.C.
             § 321(b)(2) to “delegate [his] duties and powers . . . to another officer or employee
             of the Department of the Treasury.” With 31 U.S.C. § 321(c) having vested in the
             Secretary the duties of the Under Secretary for Enforcement, section 321(b)(2)
             would allow the Secretary to assign those duties to another officer or employee of
             the Treasury Department. Once again, we have recognized the lawfulness of
             similar arrangements under the statutes governing the Department of Justice. See
             Memorandum for the Deputy Attorney General, from John C. Yoo, Deputy
             Assistant Attorney General, Office of Legal Counsel, and Rosemary Hart, Senior
             Counsel, Office of Legal Counsel, Re: Granting Special Deputy United States
             Marshal Status to Private Security Guards at 3 n.1 (Oct. 30, 2001) (function of the
             Marshals Service is vested in the Attorney General and delegated to the Deputy
             Attorney General).
                We can identify no bar to the exercise of this authority in the present case.
             Although Congress may restrict the transfers of particular authorities to particular
             components, see, e.g., 5 U.S.C. app. 3, § 9(a)(2) (2000) (ordinarily barring the
             transfer of “program operating responsibilities” to an Inspector General), no such
             restriction appears applicable here. Further, under the Vacancies Reform Act,
             5 U.S.C. §§ 3345-3349d (2000), if a statute or regulation provided that only the
             Under Secretary of Enforcement could perform a particular responsibility, and if
             that position became vacant, only the Secretary of the Treasury himself or an
             Acting Under Secretary for Enforcement could perform that function or duty. See
             5 U.S.C. § 3348(a)(2), (b). Here, however, the statutes do not require the Under
             Secretary for Enforcement personally to carry out the assigned duties, rather than
             delegating them; we have found no codified regulation requiring such personal
             action, see 31 C.F.R. §§ 1.1, 1.20 (2002); and we are informed by your office that
             there are no such uncodified regulations or orders. We therefore believe that the




                                                     233




227-329 VOL_26_PROOF.pdf 243                                                                 10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         Vacancies Reform Act would not preclude the Secretary from delegating the
         duties in question to another official of the Department. 3

                                                            M. EDWARD WHELAN III
                                                     Principal Deputy Assistant Attorney General
                                                               Office of Legal Counsel




             3
               We do not intend here to set out a comprehensive list of all the kinds of restrictions that might
         apply to any transfer of authority within the Department of the Treasury, but confine ourselves to the
         present case. We also note that we do not address any provisions governing the transfer of funds
         necessary to effect a transfer of responsibilities. See, e.g., 31 U.S.C. § 321(b)(3) (the Secretary “may
         transfer within the Department the records, property, officers, employees, and unexpended balances of
         appropriations, allocations, and amounts of the Department that the Secretary considers necessary to
         carry out a delegation” under section 301(b)(2)).




                                                          234




227-329 VOL_26_PROOF.pdf 244                                                                                  10/22/12 11:13 AM